Order of the Court: The amended petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, in part. Respondent Joseph Kingsland Robbins, who has been disciplined in the State of Missouri, is suspended from the practice of law in the State of Illinois for one year, with the suspension entirely stayed and respondent placed on probation for one year subject to the conditions of his Missouri probation. Respondent Joseph Kingsland Robbins shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension/probation.